R. F. Scott sued J. W. Puckett and others to recover the sum of $212.50, a balance claimed to be due for the rent of a certain warehouse in the city of Gainesville, less an admitted credit, the plaintiff claiming that defendant Puckett had leased the building for the entire year (1903) and abandoned same in April and the building remained unoccupied for the balance of the term. The other defendants were sued as sureties on a bond executed by Puckett to secure the payment of such rents as might be found to be due by said Puckett. The answer of defendants tendered the issues that the building was held under a rental contract until such time *Page 393 
during the year 1903 as the defendant Puckett could find a purchaser for his business, and that the building remained idle during the entire term for which the defendants were being sued, and that if plaintiff had used ordinary care to rent it he could have realized at least $25 monthly, for which amount defendants claimed credit. The trial resulted in a verdict and judgment in plaintiff's favor for the full amount sued for and defendants have appealed.
The fourth paragraph of the court's charge reads as follows: "The defendant can not by notifying the plaintiff that he did not want the premises for an entire year or that he would not enter into a yearly contract alter the rights of the plaintiff, for the plaintiff under the law had a right to treat him as a tenant for a year unless defendant has shown by the evidence that plaintiff waived his right so to hold him." Complaint is made of this charge and we think justly so. It is undisputed that the prior holding of appellant had been by the year, and it would be true if he held over after the expiration of his term without entering into a different contract, either express or implied, that appellee would have a right to treat him as a tenant for a year. In other words, the presumption is that the holding over is upon the terms of the expired contract, but this is only a presumption of fact and may be rebutted by proof of a contract upon different terms. It is not correct to say that a tenant under such circumstances can not, by notifying his landlord that he will not hold under the terms of the expired contract, alter the rights of the landlord. Under such circumstances the rights of the landlord might be materially changed. If the landlord either expressly or impliedly accepts the terms of the proposition thus made by the tenant, the presumption arising from the holding over is rebutted, so that it becomes a question of fact to be determined from all the circumstances whether or not the holding over is under the terms of the expired contract by reason of the presumption adverted to, or upon different terms growing out of the refusal of the tenant to be bound thereby. The evidence is in a state of conflict upon this point and the issue should have been presented unaffected by the intimation in the charge that the conduct of appellant in refusing to take the premises for the year of 1903 did not tend to establish a different agreement. This holding does not have the effect to declare, as appellee suggests it would, that a tenant might thus withhold his landlord's premises and dictate the rental terms. In such a case the landlord, if he refuses to accede to the tenant's proposition, should eject the tenant and retake his property.
The other assignments present no error for which we would reverse the case, although the seeming contradictions in the charge brought about by suggesting the form of the verdict in the event of a finding for plaintiff, and the intimation that there was only one question of fact in the case, might well be avoided upon another trial.
For the error discussed the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 394